DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the powder component of the dough" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim. In addition, it is unclear whether the recited amount is by weight of only the cereal flour or other powder or dry ingredients. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kumazawa et al. (JP 2016/019489), made of record by Applicant, in view of Padalino, et al. (2016), and as evidenced by Pristine Organics, “Why you should include unpolished rice in your diet” (2021).
A machine translation of the JP reference was used in the following rejection.
Regarding Claims 1-7, Kumazawa teaches of a composition comprising brown rice and rice that has been heated for the purpose of gelatinization, sheared and extruded (Paragraph 2-8, 14-21 of the machine translation), wherein the rice can be polished and/or unpolished rice (Paragraph 25 and 26 of machine translation), where unpolished rice is known in the food art as brown rice, as taught in the evidentiary reference of Pristine Organics, Page 1. Kumazawa further teaches that following the heat treatment of the rice starch, the molecular weight of the starch is in the range of 20,000-550 million and that the starch has a viscosity of 10mPa-s or more and 200 mPa-s or less at a solid content of 10% using a rapid viscoanalyzer (Paragraph 15 of machine translation). Kumazawa teaches the heat treated rice composition can be used to prepare noodles with improved characteristics, including suppression deterioration such as drying (Paragraph 22 of machine translation). While Kumazawa does not teach rice hydrolysate per se, the Examiner is taking the position that the above disclosed heat/shear and extrusion processing results in a rice hydrolysate for the following reasons. First, the molecular weight and resulting viscosity taught by Kumazawa is exactly the same as what is recited by Applicant. Second, Applicant discloses that the hydrolysis is carried out in a tandem extruder with the temperature of the stages being in the range of 100 to 200°C (Paragraph 51 of the PG Publication) and that is also 
Kumazawa does not specifically teach agar in the composition as well and where the agar has the claimed dissolution temperature, although as noted above, Kumazawa teaches improved noodles using the resulting composition with various improved characteristics including suppression of drying.
Padalino teaches of improvements in gluten free pasta and bread making, using rice starch and hydrocolloids and teaches that rice flour is commonly used as a raw material in preparation of gluten-free products because of its bland taste, high digestibility and hypoallergenic properties (Page 2, section 2.1). Padalino teaches that brown rice flour processed via extrusion cooking recorded better sensory evaluation compared to other pasta formulations and that the high shear stress and great extrusion temperature (120°C) seemed to favor the formation of a strengthened starch network involving the majority of starch macromolecules with a positive effect on texture of cooked pasta based on corn and brown rice flour (Page 3, Paragraph 1). Padalino teaches of technological options to improve gluten-free pasta include using heat-treated flours, using steam and extrusion at high temperatures in order to gelatinize the starch (Page 10, Section 5.1). Padalino also teaches of the use of hydrocolloids as an easy solution for improving pasta-cooking quality and teaches that it has been observed that the addition of hydrocolloids causes differences in rheological properties of starch network (hydrocolloids including among others, agar), mainly due to changes in granule gelatinization, gum solubilization or starch-gum interactions and that agar is known to be used in gluten-free pasta making (Table 1). Padalino teaches that the most common 
Therefore, since it is known to add hydrocolloids such as agar to formulations to make gluten-free pasta, where the hydrocolloids are known to change the rheological properties of starch networks, which in turn could affect the texture of the resulting pasta, it would have been obvious to try using agar along with the heat-treated/gelatinized rice hydrolysates in order to provide a gluten-free pasta formulation with improved sensory characteristics.
Regarding Claims 5-7 in particular, although Kumazawa in view of Padalino do not specifically teach relative amounts of the rice hydrolysates and agar in the composition, it is generally known in the art to use heat treated/gelatinized starch and hydrocolloids such as agar in order to change and improve textural properties for gluten free pasta and bread, in light of the teachings of Padalino. Therefore, it is submitted that it would have been well within the skill of one of ordinary skill in the art to have determined the optimal ratio of the rice hydrolyzates and the agar in order to exploit the benefits of such components and produce gluten free pasta and bread that has desirable characteristics for consumers.

Claims 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kumazawa et al. (JP 2016/019489), made of record by Applicant, in view of Padalino, et al. (2016), and as evidenced by Pristine Organics, “Why you should include unpolished rice in your diet” (2021), and further in view of Kumazawa et al. (JP 2013150587), made of record by Applicant. 
A machine translation of the JP reference was used in the following rejection.
Regarding amended Claims 8-9, Kumazawa’489 in view of Padalino are taken as cited above and in combination render obvious the claimed composition of Claim 1 but do not specifically teach a dough composition comprising the composition of Claim 1, a cereal and an expanding agent, where the cereal is gluten free.
Padalino, as set forth above, teaches of advancements in both gluten-free pasta making and bread making, and teaches of the use of rice flour, including extruded rice flour, or brown rice flour, as the most commonly used in gluten-free bread formulations and teaches the use of other pseudo-cereals in the production of gluten-free bread, including amaranth, quinoa and buckwheat and also teaches the use of potato starch as being effective for improving the nutritional attributes of bread combined with other flours (Page 4, Section 2.2) and also teaches the use of hydrocolloids in improving sensory properties of gluten-free breads as well and that hydrocolloids appear to be the easier way to rise the content of dietary fiber in gluten-free bakery products (Page 6, Section 3.2 and Page 7). Padalino teaches the use of various cereals and expanding agents in bread formulations, including beta-glucans, eggs, cereal proteins including corn, etc. (Table 2), where corn and the other pseudo-cereals discussed above are gluten free, and also teaches that heat treatment of flour is seen to increase loaf volume, dough elasticity, dough viscosity, resistant, stiffness and reduction in staling rate of bread crumb (Table 2 and Page 11, Section 5.2). Padalino teaches that the most common approach to enhance gluten-free bread and pasta quality is to modify starch 
Therefore, in light of the above teachings of Padalino and the success in using heat treated flours and hydrocolloids as a means to alter starch networks and its resulting sensory characteristics in gluten-free bread-making and pasta-making, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have used the heat-treated, extruded and sheared rice flours as taught by Kumazawa’489, along with hydrocolloids, in order to prepare sensory/texture improved gluten-free bread formulations. 
Regarding amended Claims 10-13 and 15, Kumazawa’489 in view of Padalino are taken as cited above in teaching gluten-free breads comprising gluten-free cereal flours, but do not specifically teach a dough obtained by adding water and kneading a mixture of the dough composition and water, or where the bread dough is first fermented and then baked.
Kumazawa’587 teaches of gluten free bread formulations and a method of making a gluten-free bread comprising rice flour, hydrocolloids, bread yeast, saccharides and water (Paragraphs 1 and 16 of machine translation), and teaches method steps of where the ingredients are kneaded together, fermented, and then baked after being fermented (Paragraphs 15, 29, 30, 36, 37). Kumazawa’587 teaches the rice flour can be made from polished or unpolished rice flour (Paragraph 20).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have used the rice hydrolysates of the prior art in gluten-free bread formulations with the other taught conventional bread components and bread processing method steps, in light of the teachings of Kumazawa’587.
Regarding Claim 14, although Kumazawa’489 in view of Padalino and Kumazawa’587 do not specifically teach relative amounts of the rice hydrolysates and agar in the composition, it is generally known in the art to use heat treated/gelatinized 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA A WATTS whose telephone number is (571)270-7368. The examiner can normally be reached Monday-Friday. 9am-3pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

JENNA A. WATTS
Primary Examiner
Art Unit 1791



/JENNA A WATTS/Primary Examiner, Art Unit 1791                                                                                                                                                                                                        11/10/2021